DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-28, 33, 36-38, 40, 41, 44, 45, 47, 49-52, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579) and further in view of Horrobin (US 5922345).
With respect to claims 26-28, 36, 37, 38, 41, 44, 45, 50, 51 and 55, Freedman discloses a method of preparing a hydrolyzed nutritional formula comprising receiving a liquid, such as milk or infant formula, and exposing the liquid to a lipase to hydrolyze triglycerides and produce free fatty acids.  This is described in at least paragraphs [0005], [0044]-[0050] and [0056]-[0059].  Paragraph [0021] states that the hydrolyzed nutritional formula is orally administered to a patient using a feeding mechanism, such as a feeding tube.  The hydrolyzed nutritional formula comprises monoglycerides and free fatty acids that are produced by the enzymatic breakdown of fats.  Freeman teaches in at least paragraph [0040] that the nutritional formula is intended to treat any subject prone to suffering digestive disorders, including infants born prematurely.  Freedman, however, does not appear to teach that the lipase enzymes are immobilized.
Brady discloses method for the hydrolysis of liquid fats in which fats (Figure 1:3) and a liquid (Figure 1:7) are mixed and exposed to immobilized lipase enzymes (Figure 1:2) in a cylindrical reactor (Figure 1:1).  More specifically, the enzymes may be immobilized to a structure, such as a fibrous support (Figure 3:43).  The hydrolyzed product includes monoglycerides and free fatty acids.  Brady teaches that the immobilized lipase and the treated liquid are separated following the exposing step using a filter cloth (Figure 3:42) and a screen (Figure 3:45).
Kaminuma discloses method for the hydrolysis of liquid fats in which the liquid fats are exposed to immobilized lipase enzymes (Figure 1:9) in a cylindrical reactor (Figure 1:1).  Kaminuma appears to show that the enzymes are immobilized to a plurality of beads.  The hydrolyzed product includes monoglycerides and free fatty acids.  Kaminuma teaches that the immobilized lipase and the treated liquid are separated following the exposing step using a series of mesh partition plates (Figure 1:12).
	At the time of the invention, it would have been obvious to use a reactor having immobilized lipase enzymes when hydrolyzing the liquid nutritional composition in the Freedman method.  Brady, Kaminuma and Pabst show that this would provide a way to retain enzymes for repeated future use, while efficiently collecting the monoglycerides and free fatty acids products in defined outlet streams.  The use of enzyme reactors to generate a modified (in this case, a hydrolyzed) product is considered to be well known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.

	Freedman still differs from Applicant’s claimed invention.  Although implied, Freedman does not expressly state that the nutritional composition reduces gut atrophy and the length of time a subject is on total parenteral nutrition.
	Horrobin discloses a nutritional composition that includes 6-desaturated essential fatty acids.  Horrobin teaches in at least column 4, line 40 to column 5, line 9 that the composition reduces gut atrophy and the length of time a subject is on total parenteral nutrition.
	At the time of the invention, it would have been obvious to use the modified Freedman method to treat gut atrophy and to limit the amount of time a patient is reliant on parenteral nutrition.  Horrobin teaches that supplements comprising EFAs mitigate serious complications (see the “General Background” of Horrobin) that are associated with long-term enteral feeding.  Those of ordinary skill would have therefore recognized that Freedman’s composition could be used in this way given that it already includes free fatty acids produced through triglyceride hydrolysis.

With respect to claims 33, 40, 49 and 54, Freedman, Brady, Kaminuma and Horrobin disclose the combination as described above.  The ratio of free fatty acids to monoglycerides will increase as the efficiency/completion of hydrolysis is improved.  As more fatty acids are cleaved from the triglyceride, the number of free fatty acids in the nutritional composition will increase. For every monoglyceride produced during the hydrolysis of triglycerides, there will also be two free fatty acids in solution.

With respect to claims 47 and 52, Freedman, Brady, Kaminuma and Horrobin disclose the combination as described above.  As previously discussed, Freedman teaches that the nutritional composition is an infant formula, enteral formula and/or milk.

Claims 29-32, 42, 43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742), Kaminuma (JP 01-273579) and Horrobin (US 5922345), and further in view of Pabst (US 5902617)
Freedman, Brady, Kaminuma and Horrobin disclose the combination as described above, however do not expressly state that the nutritional formula is exposed to the lipase for no more than 30 seconds prior to ingestion by the subject.
Pabst discloses a method of preparing a nutritional formula prior to ingestion by a subject.  Pabst teaches that milk or an infant formula is exposed to a lipase formulation in order to hydrolyze triglycerides and produce a more digestible formula feed.  Pabst teaches in at least column 1, line 49 to column 2, line 7 and column 6, lines 52-64 that in some embodiments the triglycerides are exposed to the lipase for less than 30 minutes prior to ingestion (i.e. “The enzymes are provided in a form for addition to the formula prior to feeding the infant or at the time of feeding”, emphasis added).
	At the time of the invention, it would have been obvious to vary the amount of time the Freeman nutritional formula is allowed to digest following contact with the lipase, including limiting the exposure time to less than 30 seconds (one minute, five minutes, sixty minutes…).  As evidenced by Pabst, it is known in the art to add lipase enzymes to a nutritional formula immediately prior to ingestion (i.e. at the time of feeding).  Those of ordinary skill would have been able to balance competing concerns regarding the convenience of administration with the completeness of triglyceride hydrolysis.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claims 34, 35, 39, 48 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freedman (US 20100239559) in view of Brady (US 4629742), Kaminuma (JP 01-273579) and Horrobin (US 5922345), and further in view of Malmqvist (US 20070269355)
Freedman, Brady, Kaminuma and Horrobin disclose the combination as described above.  Freedman further teaches in at least paragraph [0021] that the hydrolyzed nutritional formula is orally administered to a patient using a feeding mechanism, such as a feeding tube.  The cited references, however, do not expressly state that the milk or formula is drawn into a syringe in order to expose the milk or formula to immobilized lipase.
	Malmqvist discloses the state of the art regarding syringes and pipette tips configured to hold a reaction mixture during a biochemical reaction.  Paragraphs [0043]-[0048] state that the syringes (see Fig. 2) may be used to aspirate a biological sample to conduct an enzymatic reaction, and that syringes may retain a bead suspension for immobilizing enzymes.  Malmqvist teaches that the product is withdrawn following the completion of the assay through the activation of the syringe piston.  
	At the time of the invention, it would have been obvious to conduct the Freedman enzymatic hydrolysis method within a syringe.  One of ordinary skill would have recognized that large traditional reactor tanks would not be needed when only small amounts of product are needed, such as in a hospital setting where a formula is being prepared for one patient.  Malmqvist additionally states that conducting a reaction in a syringe is particularly beneficial because the piston in the syringe can be oscillated back and forth to improve mixing (“One objective of the present invention is to provide means for homogenizing reaction mixtures in order to increase the kinetics and speed of reaction, overcoming the above listed drawbacks and disadvantages of the prior art processes”).

Claims 26-28, 33, 36-38, 40, 41, 44, 45, 47, 49-52, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai (US 20120172434) in view of Brady (US 4629742) and/or Kaminuma (JP 01-273579), and further in view of Horrobin (US 5922345).
With respect to claims 26-28, 36, 37, 38, 41, 44, 45, 50, 51 and 55, Lai discloses a method of preparing a hydrolyzed nutritional formula comprising receiving a liquid, such as milk or infant formula, and exposing the created liquid to a lipase to hydrolyze at least one triglyceride.  This is described in at least paragraphs [0003], [0023]-[0025], [0054]-[0056] and [0164].  Lai states that the hydrolyzed nutritional formula is orally administered to a patient using a feeding mechanism.  The hydrolyzed nutritional formula comprises monoglycerides and free fatty acids that are produced by the enzymatic breakdown of fats.  Lai teaches in at least paragraph [0120] that the nutritional formula is intended to treat any subject prone to suffering digestive disorders, including infants born prematurely.  The ratio of free fatty acids to monoglycerides will increase as the efficiency/completion of hydrolysis is improved. Lai, however, does not appear to teach that the lipase enzymes are immobilized.
Brady discloses method for the hydrolysis of liquid fats in which fats (Figure 1:3) and a liquid (Figure 1:7) are mixed and exposed to immobilized lipase enzymes (Figure 1:2) in a cylindrical reactor (Figure 1:1).  More specifically, the enzymes may be immobilized to a structure, such as a fibrous support (Figure 3:43).  The hydrolyzed product includes monoglycerides and free fatty acids.  
Kaminuma discloses method for the hydrolysis of liquid fats in which the liquid fats are exposed to immobilized lipase enzymes (Figure 1:9) in a cylindrical reactor (Figure 1:1).  Kaminuma appears to show that the enzymes are immobilized to a plurality of beads.  The hydrolyzed product includes monoglycerides and free fatty acids.  
	At the time of the invention, it would have been obvious to use a reactor having immobilized lipase enzymes when hydrolyzing the liquid nutritional composition in the Lai method.  Both Brady and Kaminuma show that this would provide a way to retain enzymes for repeated future use, while efficiently collecting the monoglycerides and free fatty acids products in defined outlet streams.  The use of enzyme reactors to generate a modified (in this case, a hydrolyzed) product is considered to be well known in the art.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  See MPEP 2143.

	Lai still differs from Applicant’s claimed invention.  Although implied, Lai does not expressly state that the nutritional composition reduces gut atrophy and the length of time a subject is on total parenteral nutrition.
	Horrobin discloses a nutritional composition that includes 6-desaturated essential fatty acids.  Horrobin teaches in at least column 4, line 40 to column 5, line 9 that the composition reduces gut atrophy and the length of time a subject is on total parenteral nutrition.
	At the time of the invention, it would have been obvious to use the modified Lai method to treat gut atrophy and to limit the amount of time a patient is reliant on parenteral nutrition.  Horrobin teaches that supplements comprising EFAs mitigate serious complications (see the “General Background” of Horrobin) that are associated with long-term enteral feeding.  Those of ordinary skill would have therefore recognized that Lai’s composition could be used in this way given that it already includes free fatty acids produced through triglyceride hydrolysis.


With respect to claims 33, 40, 49 and 54, Lai, Brady, Kaminuma and Horrobin disclose the combination as described above.  The ratio of free fatty acids to monoglycerides will increase as the efficiency/completion of hydrolysis is improved.  As more fatty acids are cleaved from the triglyceride, the number of free fatty acids in the nutritional composition will increase. For every monoglyceride produced during the hydrolysis of triglycerides, there will also be two free fatty acids in solution.

With respect to claims 47 and 52, Lai, Brady, Kaminuma and Horrobin disclose the combination as described above.  As previously discussed, Lai teaches that the nutritional composition is an infant formula, enteral formula and/or milk.

Claims 29-32, 42, 43 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai (US 20120172434) in view of Brady (US 4629742), Kaminuma (JP 01-273579) and Horrobin (US 5922345), and further in view of Pabst (US 
Lai, Brady, Kaminuma and Horrobin disclose the combination as described above, however do not expressly state that the nutritional formula is exposed to the lipase for no more than 30 minutes prior to ingestion by the subject.
Pabst discloses a method of preparing a nutritional formula prior to ingestion by a subject.  Pabst teaches that milk or an infant formula is exposed to a lipase formulation in order to hydrolyze triglycerides and produce a more digestible formula feed.  Pabst teaches in at least column 1, line 49 to column 2, line 7 and column 6, lines 52-64 that in some embodiments the triglycerides are exposed to the lipase for less than 30 minutes prior to ingestion (i.e. “The enzymes are provided in a form for addition to the formula prior to feeding the infant or at the time of feeding”, emphasis added).
	At the time of the invention, it would have been obvious to vary the amount of time the Lai nutritional formula is allowed to digest following contact with the lipase, including limiting the exposure time to less than 30 minutes and/or less than 10 minutes.  As evidenced by Pabst, it is known in the art to add lipase enzymes to a nutritional formula immediately prior to ingestion (i.e. at the time of feeding).  Those of ordinary skill would have been able to balance competing concerns regarding the convenience of administration with the efficiency of triglyceride hydrolysis.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

Claims 34, 35, 39, 48 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai (US 20120172434) in view of Brady (US 4629742), Kaminuma (JP 01-273579) and Horrobin (US 5922345), and further in view of Malmqvist (US 20070269355)
Lai, Brady, Kaminuma and Horrobin disclose the combination as described above.  The cited references, however, do not expressly state that the milk or formula is drawn into a syringe in order to expose the milk or formula to immobilized lipase.
	Malmqvist discloses the state of the art regarding syringes and pipette tips configured to hold a reaction mixture during a biochemical reaction.  Paragraphs [0043]-[0048] state that the syringes (see Fig. 2) may be used to aspirate a biological sample to conduct an enzymatic reaction, and that syringes may retain a bead suspension for immobilizing enzymes.  Malmqvist teaches that the product is withdrawn following the completion of the assay through the activation of the syringe piston.  
	At the time of the invention, it would have been obvious to conduct the Lai enzymatic hydrolysis method within a syringe.  One of ordinary skill would have recognized that large traditional reactor tanks would not be needed when only small amounts of product are needed, such as in a hospital setting where a formula is being prepared for one patient.  Malmqvist additionally states that conducting a reaction in a syringe is particularly beneficial because the piston in the syringe can be oscillated back and forth to improve mixing (“One objective of the present invention is to provide means for homogenizing reaction mixtures in order to increase the kinetics and speed of reaction, overcoming the above listed drawbacks and disadvantages of the prior art processes”).

Terminal Disclaimer
The terminal disclaimer filed on 17 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 17/853,159 and 17/852,928 and U.S. Pat. Nos. 9,687,420, 9,775,784, 9,775,783, 10,632,047, 10,987,280, 10,828,239 and 9,668,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In response to Applicant’s amendments filed 16 November 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Freedman with Brady, Kaminuma and Horrobin and the combination of Lai with Brady, Kaminuma and Horrobin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799